
	
		II
		110th CONGRESS
		2d Session
		S. 3365
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2008
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a nonrefundable tax credit for long-term care insurance
		  premiums.
	
	
		1.Short titleThis Act may be cited as the
			 Long-Term Care Family Accessibility
			 Act.
		2.Nonrefundable tax
			 credit for long-term care insurance premiums
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Credit for
				long-term care insurance premiums
						(a)Allowance of
				credit
							(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to 50 percent of
				the premiums paid during the taxable year for the coverage of any eligible
				beneficiary under any qualified long-term care insurance contract (as defined
				in section 7702B(b)).
							(2)Eligible
				beneficiaryFor purposes of this section, the term eligible
				beneficiary means—
								(A)the
				taxpayer,
								(B)the taxpayer’s
				spouse,
								(C)the taxpayer's
				child,
								(D)a parent of the
				taxpayer or the taxpayer's spouse, or
								(E)any dependent of
				the taxpayer.
								(b)Limitations per
				eligible beneficiary
							(1)Premium
				amountThe amount of the premiums incurred during any taxable
				year which may be taken into account under subsection (a) with respect to each
				eligible beneficiary shall not exceed $4,000.
							(2)Limitation based
				on nondependent eligible beneficiary's adjusted gross income
								(A)In
				generalNo credit shall be allowed under subsection (a) for any
				taxable year with respect an eligible beneficiary who is not a dependent of the
				taxpayer if such beneficiary’s modified adjusted gross income for such taxable
				year exceeds 300 percent of the Federal poverty line for such taxable
				year.
								(B)Modified
				adjusted gross incomeFor purposes of subparagraph (A), the term
				modified adjusted gross income means adjusted gross income
				increased by any amount excluded from gross income under section 911, 931, or
				933.
								(C)Poverty
				lineFor purposes of subparagraph (A), the term poverty
				line has the meaning given such term in section 673(2) of the Community
				Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required
				by such section.
								(c)Identification
				requirementNo credit shall be allowed under this section to a
				taxpayer with respect to any eligible beneficiary unless the taxpayer includes
				the name and taxpayer identification number of such beneficiary on the return
				of tax for the taxable year.
						(d)Coordination
				with other deductionsAny
				amount paid by a taxpayer for any qualified long-term care insurance contract
				to which subsection (a) applies shall not be taken into account in computing
				the amount allowable to the taxpayer as a deduction under section 162(l) or
				213(a).
						.
			(b)Conforming
			 amendments
				(1)Section 6213(g)(2)
			 of the Internal Revenue Code of 1986 is amended by striking and
			 at the end of subparagraph (L), by striking the period at the end of
			 subparagraph (M) and inserting , and, and by inserting after
			 subparagraph (M) the following new subparagraph:
					
						(N)an omission of a
				correct TIN required under section 25E(d) (relating to credit for long-term
				care insurance premiums) to be included on a
				return.
						.
				(2)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
					
						
							Sec. 25E. Credit for long-term care insurance
				premiums.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
